DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Office Action Response dated September 24, 2021.  Claims 1-10 are presently pending and are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-10 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because…

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to Abstract Idea without significantly more. Claim 1 recites:

a processor configured to:
specify a sitting position of a user…; and


Claim 1, and similarly with respect to claims 8-10 recite specifying a sitting position of a user, which may comprise a mental process or organizing human activity, and recites determining a stopping position of a vehicle based on a sitting position of a user, which again may comprise a mental process based upon an anticipated destination location of a passenger of a vehicle.  These judicial exceptions are not integrated into a practical application because they may all performed within the mind and/or though verbal commands. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims fail to modify a component such that the component operates in a different manner.  The additional of a generic processor merely automates what can be performed by an individual.  The additional feature of the vehicle being subjected to automatic driving control merely comprises intended use of the vehicle.  Finally, the stopping position being a position where a user gets off the vehicle also comprises organizing human activity.  Accordingly, independent claims 1 and 8-9 are directed towards an abstract idea without additional features more than the judicial exception.  Dependent claim 6 also is directed towards an abstract idea that does not include features more than the judicial exception because an individual is able to use known map data to determine a suitable illuminated area to drop off an individual.  Similarly, with respect to dependent claim 7, an individual is also able to use accessible traffic data for determining a drop of area of an individual.  


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 2 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2020/0039387, to Umetani, or in the alternative based upon Umetani in view of U.S. Patent Publication No. 2017/0316701, to Gil et al. (hereinafter Gil).

As per claim 1, and similarly with respect to claims 8 and 9, Umetani discloses a stopping position control device comprising: a processor configured to specify a sitting position of a user who gets off a vehicle next, the vehicle being subjected to automatic driving control (e.g. see paragraphs 0104 and 00193-0195, wherein an ; and determine a stopping position of the vehicle, at which the user gets off the vehicle (e.g. see paragraph 0040, wherein once the vehicle arrives at a get-off position, the seat correlating to the person to get-off of the vehicle is moved to the exit of the vehicle (i.e. a stopping position of the vehicle is determined at which a user gets off of the vehicle), based on the sitting position of the user (e.g. with respect to the stopping position of the vehicle being based upon a sitting position of a user, Umetani discloses that in one configuration the processor of the vehicle further generates a boarding order (e.g. see paragraphs 0048-0052) and a get-off order (e.g. see paragraphs 0041-0042) of the persons being transported by the vehicle, as such, the stopping position of the vehicle is based upon a user being in a particular assigned seat and order (i.e. sitting position), which is further exemplified by the rotational seat movement shown in Fig. 4 and that upon arrival at a get-off location that seat in which a person is to exit the vehicle is moved to the vehicle entrance/exit 293.
In the alternative, with respect to the stopping position of the vehicle being based upon a sitting position of a user, it is well known in the field of parcel delivery to arrange the parcels, or in this case passengers, in the order of delivery.  For example Gil teaches the loading of parcels in particular positions based upon delivery order of the parcels (e.g. see paragraph 0347).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the system of Umetani to include arranging the passengers of the vehicle in a particular order of delivery so as to minimize loading and unloading of the passengers.

As per claim 2, Umetani, and in the alternative in conjunction with Gil, discloses the features of claim 1, and Umetani further discloses further comprising: a storage unit configured to store information about a boarding place at which the user gets on the vehicle and a destination at which the user gets off the vehicle (e.g. see Fig. 2 and paragraph 0070, wherein information of a plurality of riders are stored including boarding position and destination of the riders); wherein the processor is further configured to: register a sitting position that enters a seated state when the user gets on the vehicle at the boarding place of the user in the storage unit in association with the destination of the user; and specify, as the sitting position of the user who gets off the vehicle at the destination of the user, the sitting position that is registered in the storage unit in association with the destination of the user (e.g. see Figs. 5, 11 and 12, and paragraphs 192-196, wherein an operator assign position information for the riders which is stored in the seating information storage unit).

As per claim 10, Umetani discloses a stopping position control device comprising: a processor configured to specify a sitting position of a user who gets off a vehicle next, the vehicle being subjected to automatic driving control (e.g. see paragraphs 0104 and 00193-0195, wherein an autonomous vehicle includes a seat assignment creating unit 102 which assigns seats for all individuals of the vehicle including an individual who is next to exit the vehicle); and determine a stopping position of the vehicle, at which the user gets on the vehicle (e.g. see Fig. 6 and , based on to the sitting position of the user (e.g. with respect to the stopping position of the vehicle being based upon a sitting position of a user, Umetani discloses that in one configuration the processor of the vehicle further generates a boarding order (e.g. see paragraphs 0048-0052) and a get-off order (e.g. see paragraphs 0041-0042) of the persons being transported by the vehicle, as such, the stopping position of the vehicle is based upon a user being in a particular assigned seat and order (i.e. sitting position), which is further exemplified by the rotational seat movement shown in Fig. 4 and that upon arrival at a get-off location that seat in which a person is to exit the vehicle is moved to the vehicle entrance/exit 293.
In the alternative, with respect to the stopping position of the vehicle being based upon a sitting position of a user, it is well known in the field of parcel delivery to arrange the parcels, or in this case passengers, in the order of delivery.  For example Gil teaches the loading of parcels in particular positions based upon delivery order of the parcels (e.g. see paragraph 0347).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the system of Umetani to include arranging the passengers of the vehicle in a particular order of delivery so as to minimize loading and unloading of the passengers.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Umetani, in view of U.S. Patent Publication No. 2020/0009965, to Webb, and in the alternative in further view of Gil.

As per claim 3, Umetani, and in the alternative in conjunction with Gil, discloses the features of claim 1, and Umetani further discloses wherein: the vehicle includes a first door and a second door (e.g. see paragraph 0105, wherein separate entrance and exit exists); the processor is further configured to select, based on the sitting position of the user, one of the first door and the second door at which the user gets off the vehicle (e.g. in view of paragraph 0105 and selection of a boarding and get-off order described in paragraphs 0041-0042 and 0048-0052, the exit door (i.e. one of the first or second doors) would be selected based upon the position of the passenger as previously arranged); but fails to disclose determine the stopping position based on a position of the selected door.  However, Webb teaches an autonomous vehicle having egress doors on opposite sides of the vehicle which would dictate a stopping position (e.g. side of a road or otherwise) based upon the selected door for egress (e.g. see paragraph 0033).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the system of Umetani to include providing for egress doors on opposite sides of the vehicle to limit exposure of passengers to traffic, obstacles or other forms of danger.

As per claim 4, Umetani, and in the alternative in conjunction with Gil, discloses the features of claim 3, and Umetani further discloses wherein the processor is further configured to determine, as the stopping position, a position at which no obstacle inhibiting the user from getting off the vehicle through the selected door is present within a certain area outward of the selected door of the vehicle (e.g. see Fig. 9 and paragraph 0155, wherein the method includes traveling to a get-off position; the Office further notes that the selection of a “get-off position” indicates that the rider would be free of obstruction in leaving the vehicle).

As per claim 5, Umetani, and in the alternative in conjunction with Gil, discloses the features of claim 4, and Umetani further discloses wherein the processor is further configured to determine the stopping position based on map data including information about a position of the obstacle present within a certain area around a destination of the user (e.g. see Fig. 2 and paragraph 0077, wherein the system includes a tranpoort plan creating unit 101 that creates a route for the passanger and based upon the get-off position meaning that the system is configured to utilize map information to ensure the availability of egress from the vehicle meaning that any surrounding object would not prevent such egress).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Umetani, in view of U.S. Patent Publication No. 2018/0136656, to Rasmusson, JR. et al. (hereinafter Rasmusson), and in the alternative in further view of Gil.

As per claim 6, Umetani, and in the alternative in conjunction with Gil, discloses the features of claim 1, but fails to disclose wherein the processor is further configured to determine, based on map data including information about a position of predetermined lighting equipment present within a certain area around a destination of the user, a position within a predetermined area around the position of the predetermined lighting equipment as the stopping position in a case where the user gets off the vehicle during a predetermined period of time.  However, Rasmusson teaches determining pick-up and drop-off locations for an autonomous vehicle taking into consideration both lighting and traffic volume of the pick-up and drop-off location (e.g. see paragraphs 0041 and 0045); the Office further notes that lighting and traffic volumes would be time dependent.  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the system of Umetani to include analyzing lighting and traffic volumes of drop-off locations for the purpose of ensuring safety of an exiting rider.
 
As per claim 7, Umetani, and in the alternative in conjunction with Gil, discloses the features of claim 1, but fails to disclose wherein the processor is further configured to determine, based on information about a traffic volume of a road within a certain area around a destination of the user which is received from a traffic information receiver, a position with a predetermined traffic volume or less as the stopping position.  However, Rasmusson teaches determining pick-up and drop-off locations for an autonomous vehicle taking into consideration both lighting and .

Response to Arguments
With respect to independent claims 1 and 8-10, Applicant’s arguments are moot in view of new grounds of rejection, as described herein, and in view of alternate grounds of rejection, also described herein.
With respect to independent claim 3, Applicant’s arguments are moot in view of new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Examiner, Art Unit 3669